Exhibit 10.11.2

Second Amendment to Lease

Second Amendment made this 12th day of March, 2008 by and between Targanta
Therapeutics Corporation (“Tenant”) and American Twine Limited Partnership
(“Landlord”).

WITNESSETH THAT

WHEREAS the parties have heretofore entered into a lease dated October 20, 2006,
as amended by a First Amendment to Lease dated May 4, 2007 (the “Lease”).

WHEREAS the Tenant wishes to expand the Premises demised under the Lease to
include suites 2220 and 2230, which contain 3,210 rentable square feet located
on the second floor of the Building (as shown on Exhibit A attached) ( the
“Second Expansion Space”) and return suite 1200 on the first floor of the
Building (the “Returned Space”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

  1. The effective date of this Second Amendment shall be the later of
(i) May 1, 2008, or (ii) two (2) business days after Tenant receives written
notice from Landlord of the date that Landlord’s Work as defined in Exhibit B
has been substantially completed and delivery of possession of the Second
Expansion Space.

 

  2. The Premises currently contains 6,151 square feet. Effective after the
effective date, the information contained in Section 1.1 of the Lease
immediately following the Heading “Premises” is amended to add suite 2220 and
suite 2230 totaling 3,210 rentable square feet and to remove suite 1200, 1,471
rentable square feet. The total area of the Premises shall be 7,890 square feet.

 

  3. Effective after the effective date, the information contained in
Section 1.1 of the Lease immediately following the heading Tenant’s Prorate
Share is amended to add the Pro Rata share for the Second Expansion Space, which
is 2.77% and to remove the Pro Rata share for the Returned Space, which is
1.27%. The total Pro Rata share will be 6.81%

 

  4. Effective after the effective date, the information contained in
Section 1.1 of the Lease immediately following the heading Parking Spaces is
amended to add two (2) additional parking spaces for the Second Expansion Space
at $175.00 per month and remove one (1) parking space for suite 1200. Total
number of parking spaces shall be five (5).

 

  5. Effective after the effective date, the information contained in
Section 1.1 of the Lease, immediately following the heading Annual Fixed Rent
shall be amended to remove the Annual Fixed Rent for the Expansion Space defined
in the First Amendment to Lease and to add the rent for the Second Expansion
Space :

 

5/1/08 – 5/31/08

   $135,269.40    ($42.14/rsf/year)

6/1/08 – 4/30/09

   $136,746.00    ($42.60/rsf/year)

5/1//09 – 10/31/09

   $138,479.40    ($43.14/rsf/year)



--------------------------------------------------------------------------------

  6. Effective after the effective date, the Security Deposit under the Lease
shall be amended to add $22,788 and remove $7,232 for a total of $55,548.00.

 

  7. Tenant retains its option to extend the term of the Lease as amended for
two (2) periods of one (1) year each as defined in the Lease, such extension
option to be applicable to the entire Premises, and Landlord and Tenant confirm
that the Tenant’s notice of extension must be given no later than April 30,
2009.

 

  8. On or before the effective date, Tenant will return suite 1200 subject to
Section 5.1.9 Yield Up, of the Lease. Tenant shall not be required to remove any
installations, alterations or improvements from suite 1200. Tenant shall remove
its trade fixtures, machinery, equipment and personal property therein.

 

  9. Tenant represents and warrants the Tenant has had no contact with any
broker in connection with this Second Amendment. Landlord represents and
warrants the Landlord has had no contact with any broker in connection with this
Second Amendment. Landlord and Tenant will each indemnify and hold the other
harmless in the event that any other broker claims a commission from Landlord as
a result of representing Tenant or from Tenant as a result of representing
Landlord.

 

  10. Landlord represents that, as of the date hereof, Tenant is not in default
under the Lease, and that the Lease is in full force and effect.

Except as herein provided the terms and conditions of the Lease shall remain in
full force and effect. Executed as a sealed instrument as of the day and year
first above written.

 

LANDLORD:     TENANT: American Twine Limited Partnership     Targanta
Therapeutics Corporation ATLP, Inc., Its General Partner     By   /s/ Anthony
Goschalk     By:   /s/ George Eldridge Name: Anthony Goschalk     Name: George
Eldridge Title: President    

Title: CFO

          Duly Authorized